DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 is not considered further limiting.  It appears from claim 18 that steps (4-1) and (4-2) are already part of step (4), hence the step being four-dash-one or step four, subsection one.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576) and Ogawa (US-2009/0253353).
	Regarding claim 1, Bottema (US-7,179,151) discloses a polishing pad (polishing pad 20), which comprises: a polishing layer (upper layer 22) having a first penetrating hole (hole in polishing layer 22 with window 26 in Figure 2); a support layer (lower layer 24) disposed under the polishing layer (upper layer 22) (Fig. 2); and a window (window 26) disposed in the first penetrating hole (hole with window 26).
	Bottema fails to disclose wherein the support layer (lower layer 24) comprises at least one compressed region selected from a first compressed region disposed in a region corresponding to the outer peripheral region of the window (window 26) and a second compressed region disposed in a region corresponding to the inner peripheral region of the window (window 26).
	As to a first compressed region, Freeman (US-6,464,576) teaches wherein a support layer (sub-layer 14) comprises at least one compressed region (continuous indentation 32) selected from a first compressed region (continuous indentation 32) disposed in a region corresponding to the outer peripheral region of a penetrating hole (20) (Fig. 4).  Since Freeman teaches that any liquid penetrating the sub-layer may disturb the optical path, it therefore would have been obvious to one of ordinary skill in the art to use an indentation 32 surrounding the first penetrating hole of Bottema as taught by Freeman in order to prevent liquid that permeates the sub-layer from entering the window region hole of Bottema and thus prevent disturbing the optical path as taught by Freeman [Freeman; col. 1, lines 56-60].
	As to a second compressed region, Ogawa (US-2009/0253353) teaches a second compressed (“non-permeable” seal which is considered a relatively compressed material compared to non-sealed materials) region (elastic member 23) disposed in a region corresponding to 
	Regarding claim 2, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the support layer (lower layer 24) comprises a noncompression region (the region of the pad 20 outside of the window area) in a region excluding the first compressed region (as modified by Freeman) or the second compressed region (as modified by Ogawa).
	Regarding claim 3, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 2, wherein the first compressed region (the indentation 32 of Freeman) and the second compressed region (as taught by Ogawa) have a density greater than the density of the noncompression region (pad of Bottema) (a non-porous rubber used to form the non-permable elastic member of Ogawa is denser than a porous foam pad) [Ogawa; paragraphs 0050 and 0214].  
	Regarding claim 4, Bottema discloses the polishing pad (polishing pad 20) of claim 2, wherein the first compressed region (the indentation 32 of Freeman) and the second compressed region (as taught by Ogawa) have a thickness smaller than the thickness of the noncompression region (overall pad thickness of Bottema) [Freeman; Fig. 2] [Ogawa; Fig. 9].
	Regarding claim 5, Bottema discloses the polishing pad (polishing pad 20) of claim 2, wherein the upper side of the second compressed region (as taught by Ogawa) is disposed further below the upper side of the non-compression region (top portion of the pad layer 22 of Bottema) (the upper side of the second compressed region corresponding to the bottom of the window of 
	Regarding claim 6, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the lower side of the first compressed region (indentation 32 of Freeman) has a round portion (32) (Fig. 4), and the radius of curvature of the round portion is 0.01 mm to 1 mm (maximum diameter is considered the width, which is 0.063 inches or 1.6002 mm and thus a radius of curvature of 0.8 mm) [Bottema; col. 3, lines 33-39].
	Regarding claim 7, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the support layer (lower layer 24) comprises a second penetrating hole (hole in the layer 24) connected to the first penetrating hole (hole with window 26) (Fig. 2), and the second penetrating hole has an area smaller than the area of the first penetrating hole (hole with window 26) (Fig. 2).

    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

Regarding claim 8, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the thickness of the window (window 26) is greater than the thickness of the polishing layer (upper layer 22) (shown in the embodiment of Figure 3 of Bottema).
Regarding claim 10, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the upper side of the window (window 26) is as high as the upper side of the polishing layer (upper layer 22) (Fig. 2).
Regarding claim 12, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, which further comprises a first adhesive layer disposed between the window (window 26) and the support layer (lower layer 24) and between the polishing layer (upper layer 22) and the support layer (lower layer 24) (between the window 26 and the portions of the pad 22 and support 24 which it contacts) (Fig. 3) (“pad window 26 can be bonded, glued, set, molded in place or otherwise attached using a conventional or proprietary technique within a region including both of the opening 28 and the opening 210”) [Botema; col. 5, lines 28-32].
	Regarding claim 13, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 12, which further comprises a first adhesive layer disposed between the polishing layer (upper layer 22) and the support layer (lower layer 24) (“pad window 26 can be bonded, glued, set, molded in place or otherwise attached using a conventional or proprietary technique within a region including both of the opening 28 and the opening 210”) [Botema; col. 5, lines 28-32], between the lateral side (vertical side in Figure 3) of the window (window 26) and the support layer (lower layer 24) (where the opening 210 and window contact each other) (Fig. 3), and between the lower side of the window (window 26) and the upper side of the second compressed region (23 of Ortega) (“pressure-sensitive adhesive or an adhesive”) [Ortega; paragraph 0207] (Ortega states that second compressed region can be adhesively attached to the surrounding surfaces) [Ortega; paragraph 0184].
	Regarding claim 14, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 12, which further comprises a second adhesive layer (“pressure-sensitive adhesive or an adhesive”) [Ortega; paragraph 0207] disposed on one side of the window (window 26) in contact with the second compressed region (23 of Ortega) (“pressure-sensitive adhesive or an adhesive”) 
Regarding claim 17, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the window (window 26) comprises a recess on the lower side thereof (Fig. 2), wherein the depth of the recess is 0.1 mm to 2.5 mm (“layer 24 can have a thickness in a range of approximately 0.05 mm to approximately 12.7 mm”) [Bottema; col. 4, lines 51-53].

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576) and Ogawa (US-2009/0253353) and further in view of Bajaj (US-6,254,459).
	Regarding claim 9, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein at least a part of the lower side of the window (window 26) is disposed further below the lower side of the polishing layer (upper layer 22) (shown in the embodiment of Figure 3), but fails to disclose the difference in height between the lower side of the polishing layer (upper layer 22) and the lower side of the window (window 26) is 0.1 mm to 1.0 mm.
However, Bajaj (US-6,254,459) teaches a window 300 having a thickness of 0.002 to 0.050 inches (.05mm to 1.27mm) [Bajaj; col. 4, lines 20-25].  Since Bottema discloses “layer 22 can have a thickness in a range of approximately 0.05 mm to approximately 12.7 mm” [Bottema; col. 4, lines 42-46], and Bajaj teaches that the window can have a thickness of 0.05mm to 1.27mm, it therefore would have been obvious to one of ordinary skill in the art to make the difference in height between the lower side of the polishing layer and the lower side of the window to be about 0.1 mm to 1.0 mm in order to ensure a window sized for suitable optical transmission through the window while also protecting the optical detector [Bajaj; col. 4, lines 20-25] with a relatively thin polishing layer 22.  For example, where the layer 22 of Botema is 0.05 mm to 0.635 mm and the window is 0.15 mm to 1.05 mm, as taught by Bajaj.  
Regarding claim 15, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 1, wherein the thickness of the polishing layer (upper layer 22) is 1.5 mm to 2.5 mm (“layer 22 can have a thickness in a range of approximately 0.05 mm to approximately 12.7 mm”) [Bottema; col. 4, lines 42-46],
the thickness of the support layer (lower layer 24) is 1.0 mm to 1.5 mm (“layer 24 can have a thickness in a range of approximately 0.05 mm to approximately 12.7 mm”) [Bottema; col. 4, lines 51-53], but fails to disclose the thickness of the window (window 26) is 2.0 mm to 3.0mm.
However, Bajaj (US-6,254,459) teaches a window 300 having a thickness of 0.002 to 0.050 inches (.05mm to 1.27mm) [Bajaj; col. 4, lines 20-25].  Since Bottema is silent to the overall size of the window and Bajaj teaches that it is known within the art to use a range of 0.05 mm to 1.27 mm to provide suitable optical transmission, it therefore would have been obvious to one of ordinary skill in the art to make the window of Bottema to the claimed window thickness in order to ensure suitable optical transmission through the window while also protecting the optical detector [Bajaj; col. 4, lines 20-25].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576) and Ogawa (US-2009/0253353) and further in view of Birang (US-6,045,439).
	Regarding claim 11, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 10, but fails to disclose wherein the upper side of the window (window 26) is disposed further below the upper side of the polishing layer (upper layer 22), and the difference in height between the upper side of the polishing layer (upper layer 22) and the upper side of the window (window 26) is 0.001 mm to 0.05 mm.
	However, Birang (US-6,045,439) teaches wherein the upper side of a window (insert 38) is disposed further below the upper side of a polishing layer (pad 18) (Fig. 3A), and the difference in height between the upper side of the polishing layer (pad 18) and the upper side of the window .  
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576) and Ogawa (US-2009/0253353) and further in view of Hu (US-2017/0246722).
	Regarding claim 16, Bottema, as modified, discloses the polishing pad (polishing pad 20) of claim 14, but fails to disclose wherein the thickness of the first adhesive layer and the thickness of the second adhesive layer are 20 micrometers to 30 micrometers.
	However, Hu (US-2017/0246722) teaches that an adhesive layer of 0.5 to 5 mils (12.7 micrometers to 127 micrometers) can be used to bond parts of a polishing pad together [Hu; paragraph 0025].  Since Bottema teaches that the window can be glued in place [Botema; col. 5, lines 28-32] and since Hu teaches that a thickness of 12.17 micrometers to 127 micrometers is an obvious adhesive layer thickness known in the art, it therefore would have been obvious to one of ordinary skill in the art to use the claimed adhesive thickness as taught by Hu in order to properly adhere the window to the pad [Hu; paragraph 0025] as desired by Bottema [Bottema; col. 5, lines 28-32].  
	
Claims 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576).
	Regarding claim 18, Bottema discloses a process for preparing a polishing pad (polishing pad 20), which comprises:
(1)    preparing a polishing layer (upper layer 22) having a first penetrating hole (hole with window 26);
(2)    adhering a support layer (lower layer 24) to the lower side of the polishing layer (upper layer 22) (“[t]he layer 22 and the layer 24 of the polishing pad 20 can be formed separately and subsequently can be attached together by a conventional or proprietary technique”) [Bottema; col. 5, lines 21-32] (wherein adherence is a conventional technique) (“pad window 26 can be bonded, glued, set, molded in place or otherwise attached using a conventional or proprietary technique within a region including both of the opening 28 and the opening 210”) [Bottema; col. 5, lines 28-32];
(3)    inserting a window (window 26) into the first penetrating hole (hole with window 26) (“pad window 26 can be bonded, glued, set, molded in place or otherwise attached using a conventional or proprietary technique within a region including both of the opening 28 and the opening 210”) [Bottema; col. 5, lines 28-32]; and (4-2) pressing the window (window 26) to form a second compressed region (bonded region) in a region of the support layer (lower layer 24) that corresponds to the inner peripheral region of the window (window 26) (“pad window 26 can be bonded, glued, set, molded in place or otherwise attached using a conventional or proprietary technique within a region including both of the opening 28 and the opening 210”) [Botema; col. 5, lines 28-32], but fails to disclose:
(4)    (4-1) pressing the lower side of the support layer (lower layer 24) to form a first compressed region in a region of the support layer (lower layer 24) that corresponds to the outer peripheral region of the window (window 26).

	Regarding claim 19, Bottema, as modified, discloses the process for preparing a polishing pad (polishing pad 20) of claim 18, wherein the step (4) comprises both of the step (4-1) of forming the first compressed region; and the step (4-2) of forming the second compressed region (see claim 18).
	Regarding claim 20, Bottema discloses the process for preparing a polishing pad (polishing pad 20) of claim 18, which further comprises forming a second penetrating hole (shown in Figure 2 below) connected to the first penetrating hole (hole with window 26) and having an area smaller than the area of the first penetrating hole (hole with window 26) (Fig. 2).

    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

Regarding claim 22, Bottema the process for preparing a polishing pad (polishing pad 20) of claim 20, wherein the round portion (of platen 12) is in direct contact with the lower side of the support layer (lower layer 24) to press it [Bottema; col. 9, lines 38-48].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottema (US-7,179,151) in view of Freeman (US-6,464,576) and further in view of Hu (US-2017/0246722).
	Regarding claim 21, Bottema discloses the process for preparing a polishing pad (polishing pad 20) of claim 18, wherein the step (4) comprises the step (4-1) of forming the first compressed region, and in the step (4-1) of forming the first compressed region, the lower side of the support layer (lower layer 24) is pressed by a pressing member (platen 12) (“second layer can include a second attaching surface lying adjacent to the first attaching surface of the platen”) [Bottema; col. 9, lines 38-48] but fails to disclose that the platen comprises a round portion.
	However, Hu (US-2017/0246722) teaches wherein the platen (16) comprises a round portion (Figs. 1 and 2).  While Bottema fails to disclose the shape of the pad and platen, it is well known in the art that polishing pads are circular in order to allow for symmetrical rotation around a single point, as shown by Hu, and therefore it would have been obvious to one of ordinary skill in the art to make the platen of Bottema round in order to rotate the pad relative to the workpiece [Hu; paragraph 0003].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2004/0018809 [paragraph 0022], US-20030129931, and US-7,621,798 are pertinent to claim 1.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723